                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                       CASE NO. C18-1635-JCC
      MAEDA,
10
                                                         MINUTE ORDER
11                          Plaintiffs,
              v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                          Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for entry of a
19   proposed scheduling order (Dkt. No. 41.) The Court hereby GRANTS the motion and ORDERS
20   as follows:
21          1.     Defendant must file its reply in support of its motion for a protective order (Dkt.
22                 No. 29) by December 20, 2019. The Clerk is DIRECTED to re-note the motion
23                 for December 20, 2019.
24          2.     In support of Plaintiffs’ partial motion for summary judgment (Dkt. No. 23) and
25                 in opposition to Defendant’s cross-motion for summary judgment (Dkt. No. 34),
26                 Plaintiffs must file one joint opposition and reply by January 10, 2020. Defendant

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
 1              must file its reply no later than January 24, 2020. The clerk is DIRECTED to re-

 2              note both motions for January 24, 2020.

 3        DATED this 12th day of December 2019.

 4                                                     William M. McCool
                                                       Clerk of Court
 5
                                                       s/Tomas Hernandez
 6
                                                       Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
